Citation Nr: 1147460	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for "a skin disorder".  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2009 decision, the Board denied the Veteran's claims of service connection for diabetes mellitus and for various other disabilities (including as pertinent here onychomycosis of the hands and feet, claimed as secondary to diabetes mellitus).  He appealed various parts of that decision to the Court.  In a June 2011 Memorandum Decision, the Court upheld the Board's decisions in the various matters appealed to the Court other than the matter of secondary service connection for onychomycosis of the hands and feet; recharacterized that issue as entitlement to service connection for a skin disorder; and vacated the Board's decision in that matter for readjudication consistent with the June 2011 Memorandum Decision.  [The Veteran was represented before the Court by an attorney whose representation was limited to that purpose.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On July 2006 VA dermatology examination the Veteran described a pruritic eruption of antecubital (i.e., elbow area) fossae that flared in summer [note July 17, 2006 date of examination] on a recurrent basis, beginning while he was in service.   Examination at the time was negative for pertinent complaints.  The examiner opined that the Veteran's history was most consistent with eczema (which began in service), and was "at least as likely as not connected to his military service."  

In the June 2011 Memorandum Decision, the Court (citing Clemons v. Shinseki, 23 Vet. App. 1 (2009)) found that the Board had erred by not addressing whether a claim of service connection for eczema was part of the Veteran's claim [adjudicated as service connection for onychomycosis of the hands and feet] that was denied in the August 2009 Board decision.  Because the RO has not developed or adjudicated the matter of service connection for a skin disorder other than onychomycosis of the hands and feet, to specifically include intermittently recurring eczema of the antecubital fossae, the matter must now be remanded to the RO for such purpose.

In addition, the Board notes that VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran was not provided VCAA notice with respect to a claim of service connection for a "skin disability" other than onychomycosis of the hands and feet.  Since this matter is being remanded anyway, there is an opportunity to correct such notice defect.  

Accordingly, the case is REMANDED for the following action:

1. Regarding the matter of service connection (both direct and secondary) for a skin disorder, the RO should send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the evidence required to support such.  The letter should also include appropriate notice regarding effective dates of awards and the criteria for rating skin disabilities in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative should have the opportunity to respond.  

The letter should also ask the Veteran to identify all providers of evaluation and treatment the Veteran has received for any skin disability(ies) since his discharge from service, and to provide the releases necessary for VA to secure records of any such private treatment or evaluation.  The RO should secure complete clinical records of all such treatment and evaluation from the sources identified.  If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (e.g., record unavailability), and the Veteran and his representative should be so advised.  

2. The RO should then review the file, and arrange for any further development suggested by the results of that requested above (to include an examination to secure a nexus opinion if indicated by records received, i.e., if any record received suggests that the Veteran has eczema, or any other chronic skin disorder that might be related to service).  

3. After all of the above requested development is completed in full, the RO should readjudicate the claim of service connection for a skin disorder, however diagnosed, both direct and secondary.  If it remains denied the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the matter is returned to the Board.   

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

